  Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 1 of 10




How Long Does It Take to Develop Full
Immunity After the Second COVID-19
Vaccine?
Medically reviewed by Cameron White, M.D., MPH — Written by Jill Seladi-Schulman,
Ph.D. on March 9, 2021


Timeframe       Time between doses        Why two doses?
First dose immunity         Extended time between doses        Immunity duration
Other strains     Precautions      Summary




Luis Alvarez/Getty Images


There are many different COVID-19 vaccines in development worldwide.
In the United States, the Food and Drug Administration (FDA) has so far
authorized three COVID-19 vaccines for emergency use.

Two of these vaccines are the Pfizer-BioNTech and Moderna vaccines,
which use mRNA technology to help your immune system generate
immunity to SARS-CoV-2, the coronavirus that causes COVID-19.
                                                                                    
                  ADVERTISEMENT
  Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 2 of 10
Both of these vaccines require two doses. It’s after receiving your second
dose that your immunity to the virus fully kicks in. You may be wondering
how long after the second dose you have full immunity.

In this article, we’ll take a deeper dive into what you need to know about
immunity with the Pfizer-BioNTech and Moderna vaccines.
                                 ADVERTISEMENT




How long does it take to have immunity after the
second vaccine dose?
Both the Pfizer-BioNTech and Moderna vaccines work by introducing your
immune system to a part of the new coronavirus called the spike protein.
This protein is found on the viral surface. It’s used to help the virus bind to
and enter host cells in your body.

Because your immune system has a memory, it can use the vaccine to
analyze and store information about the spike protein. It can then draw
upon this information to protect you if you’re exposed to the actual virus
in the future.

However, immunity doesn’t happen immediately after vaccination. In fact,
it typically takes about 2 weeks for your body to build up immunity.
Because of this, you can still become ill during this time frame.

Now that we’ve discussed how long it generally takes to have immunity,
                                                                                  
                 ADVERTISEMENT
let’s take a look at the effectiveness of the Pfizer-BioNTech and Moderna
vaccines in the weeks after the second dose.
 Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 3 of 10


    PFIZER-BIONTECH

    The Pfizer-BioNTech clinical trial evaluated vaccine effectiveness
    1 week after participants had gotten their second dose.
    Researchers found that the vaccine was 95 percent effective at
    preventing COVID-19 at this point.




    MODERNA

    The Moderna clinical trial looked at vaccine effectiveness 2
    weeks after participants had received their second dose. At this
    point, the vaccine was found to be 94.1 percent effective at
    preventing COVID-19.

                                                                   SUBSCRIBE




How long do you need to wait between doses?
The time period between the two doses depends on which of the two
vaccines you get:




         Pfizer-BioNTech: The second dose is given 3 weeks after
         the first dose.

         Moderna: The second dose is given 4 weeks after the first
         dose.



                                 ADVERTISEMENT




                                                                               
                 ADVERTISEMENT
  Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 4 of 10




Why are two doses needed?
During early testing, researchers found that both vaccines produced a
weak immune response  after just one dose. However, a much stronger
immune response was observed following the second dose.

This is why two doses of the Pfizer-BioNTech and Moderna vaccines are
needed. Think of it like this: The first dose starts building protection, while
the second dose reinforces that protection.

There are some vaccines that only require one dose. An example of this is
the vaccine developed by Johnson & Johnson.

This vaccine uses a different type of technology than the Pfizer-BioNTech
and Moderna vaccines. After reviewing safety and effectiveness data from
clinical trials, the FDA authorized  the Johnson & Johnson vaccine for
emergency use.



HEALTHLINE EVENT

There is hope ahead
Watch Lesley Stahl, Alyssa Milano, D.L. Hughley & more as they recount
the past year and look ahead to the future. Watch our insightful and
uplifting conversation on hope, vaccines, mental health & more.


                                   WATCH NOW




Do you have immunity after the first vaccine dose?
                   ADVERTISEMENT
                                                                                  
  Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 5 of 10
Some immunity is generated following the first dose of the vaccine. How
this information has been reported is also different for the two vaccines.


Pfizer-BioNTech

For the Pfizer-BioNTech vaccine, an effectiveness of 52 percent was
reported between the time of the first and second doses. However,
vaccine effectiveness after the first dose may actually be higher than this.

A separate analysis by scientists in the United Kingdom estimated that
vaccine effectiveness was closer to 89 to 91 percent 15 days or more after
the first dose.

Additionally, a 2021 study  of the vaccination campaign in Israel
observed significant reductions in COVID-19 cases after one dose of the
Pfizer-BioNTech vaccine.


Moderna

A report  submitted to the FDA detailed the effectiveness of the
Moderna vaccine after only one dose. In this case, researchers found that
vaccine effectiveness was 50.8 percent up to 14 days later and was 92.1
percent beyond this period.
                                  ADVERTISEMENT




Can your immunity be affected if you wait too long
                  ADVERTISEMENT
                                                                               

between the two doses?
 Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 6 of 10
The Centers for Disease Control and Prevention (CDC)  currently
recommends that you get your second dose as close to the 3-week
(Pfizer-BioNTech) or 4-week (Moderna) waiting period as possible.

But sometimes, delays in the vaccine supply chain or unforeseen weather
events may prevent you from getting your second vaccine right on time.
Fortunately, there’s some wiggle room with this, and getting your second
dose a little later than anticipated shouldn’t affect your immunity.

According to the CDC’s guidelines, it’s best not to receive your second
dose more than 6 weeks  after you received your first dose.

The impact of delaying the second dose any longer is unknown at this
time.



    Delaying or eliminating the second dose
    You may have also heard discussion about intentionally delaying
    or even eliminating the second dose of the Pfizer-BioNTech or
    Moderna vaccines. What’s the thought process behind this?

    We know that one dose of either vaccine can give some level of
    immunity. So, the idea here is that delaying or eliminating the
    second dose would allow more people to receive some
    protection while helping to stretch limited vaccine supplies.

    However, the truth is that we currently don’t know what impact
    this would have on immunity. It’s possible, but not known, that
    vaccine effectiveness could be lower in this scenario.

    Overall, further research into this topic is needed. Until we have
    further information, the FDA strongly recommends  sticking to
    the dosing schedule that was tested within the clinical trials and
    authorized for emergency use.


                                                                           
                 ADVERTISEMENT
  Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 7 of 10
How long does immunity last after getting the
vaccine?
All COVID-19 vaccines have only been around for a very short amount of
time. Because of this, it’s not known exactly how long immunity lasts after
being vaccinated. This is true for both one-dose and two-dose vaccines.

Going forward, scientists will continue to study the different COVID-19
vaccines and how long their immunity lasts.

Even though we don’t know how long protection from COVID-19 vaccines
lasts, it’s still very important to receive your vaccination when it’s available
to you.

This is because getting vaccinated can prevent you from getting COVID-
19. Even if you do get the disease, you’ll have a much lower risk for
developing a serious or life threatening illness.
                                  ADVERTISEMENT




HEALTHLINE RESOURCE

COVID-19: How we’re finding hope in the heartache
We’re sharing five stories of how people like you coped with the
challenges of the pandemic. Learn how they built resilience and found joy
over the past year, and get tips for your own life, too.
                                                                                   
                  ADVERTISEMENT

  Enter your email
  Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 8 of 10

                                     SUBSCRIBE

Your privacy is important to us




Can the vaccine protect you against other strains
of the new coronavirus?
Over the past several months, new strains, or variants, of SARS-CoV-2
have been identified. There have been concerns about about how
effective the vaccines are against these new variants. Two new strains
you may have heard a lot about are:

      B.1.1.7 (the “U.K. variant”)

      B.1.351 (the “South African variant”)

Laboratory (test tube) studies have been performed with these strains and
the Pfizer-BioNTech and Moderna vaccines. Initial data indicates that
these vaccines may be less effective against the South African strain.

One report tested antibodies generated by the Pfizer-BioNTech vaccine
against a test virus containing the spike protein mutations found in the
South African variant. When compared to an early strain of the novel
coronavirus, antibody neutralization of this virus was two-thirds weaker.

A similar report looked at the ability of antibodies generated by the
Moderna vaccine to neutralize test viruses. While viruses from the U.K.
variant were neutralized, researchers saw a 6.4-fold drop in neutralization
for the South African strain.

It’s important to note that this is still a developing area of study.
Researchers will continue to investigate the impact that emerging strains
have on current and future COVID-19 vaccines.


Do you still need to take precautions after being
vaccinated?         ADVERTISEMENT
                                                                              
 Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 9 of 10
If you’ve received both doses of the vaccine, it’s important to still continue
to take precautions, including:

     Wearing a mask. Wear a mask that covers your nose and mouth
     when you’re around people outside of your household.

     Hand-washing. Hand-washing is particularly important after being
     out in public, after coughing and sneezing, and after using the
     bathroom.

     Practicing physical distancing. Try to stay at least 6 feet away from
     people outside of your household.

     Avoiding crowded areas. Places that are crowded or poorly
     ventilated can make it easier to contract and transmit the virus.

These precautions are important because we currently don’t know
whether people who’ve been vaccinated can still spread the virus to
others, even if they themselves don’t develop symptoms.
                                  ADVERTISEMENT




The bottom line
If you get the Pfizer-BioNTech or Moderna vaccine, you’ll need two doses.
You generally have full immunity about 2 weeks after getting your second
dose. It’s currently unknown exactly how long this immunity lasts.

While you get some immunity from the first dose, receiving the second
                                                                                 
                 ADVERTISEMENT
dose greatly reinforces that immunity. Because of this, it’s important to get
your second dose within the appropriate timeframe.
 Case 1:20-cr-10126-ADB Document 13-3 Filed 03/31/21 Page 10 of 10
It’s unknown whether people who’ve been vaccinated can pass the virus
to others. That’s why it’s important to continue to take precautions even
after you’ve gotten both doses of the vaccine.



ADVERTISEMENT

COVID-19 at-home test – fast, accurate results
Take an online assessment and find out if you qualify for an at-home
COVID-19 test. Free shipping. Results within 24 to 72 hours of lab
receiving test.


                                    LEARN MORE




Last medically reviewed on March 9, 2021


   20 sources


     v                                                  FEEDBACK:   



READ THIS NEXT


8 Ways to Protect Yourself from the New
Coronavirus Strains
Medical experts say newly discovered variants of the novel coronavirus
could be as much as 50 percent more infectious than the original virus.
Here…


                                    READ MORE



                                                                            
                  ADVERTISEMENT
